MEMORANDUM **
Francis Scott Clement, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials retaliated against him in violation of his right to petition the government for redress of grievances. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm, see Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.